DETAILED ACTION
1.	Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 4/6/2021 is considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A user device comprising an operating system configured to:…” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation "the application running on the user device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected based on the dependency to claim 2. 











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3, 5, 6, 12, 13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toudji (US 2019/0354625 A1).

In regard to claim 1, Toudji discloses a method comprising: 
requesting, by a user device from a remote provider and from a local provider, candidate data for use in autofill for an application displayed on the user device (Paragraph 0003 lines 1-4, Paragraph 0014, Paragraph 0027, Paragraph 0028, Paragraph 0030, Paragraph 0034, Paragraph 0037 lines 9-23, Paragraph 0038, Paragraph 0050, Paragraph 0052, and Paragraphs 0056: data from various sources, including local and remote sources, are requested for a host software application in order to provide      suggestion for filling in input fields of the application); 
receiving, from the remote provider, a first data set comprising one or more candidate values corresponding to a first set of one or more input fields of the application (Paragraph 0029, Paragraph 0030, Paragraph 0038, Paragraph 0052, and Paragraph 0056: remote sources (network services) provide data corresponding to input field types); 
receiving, from the local provider, a second data set comprising one or more candidate values corresponding to a second set of one or more input fields of the application (Paragraph 0029, Paragraph 0030, Paragraph 0037 lines 9-23, Paragraph 0038, and Paragraph 0050: local sources, including application data and OS settings, provide data corresponding to input field types); 
(Paragraph 0003 lines 4-11, Paragraph 0017 lines 1-2, Paragraph 0020 lines 2-6, Paragraph 0026 lines 3-6, and Paragraph 0038: user selects input field which causes retrieval of received information corresponding to input filed type); 
responsively causing a selectable list to be displayed on the user device, wherein the selectable list includes a first selectable option corresponding to the first data set from the remote provider and a second selectable option corresponding to the second data set from the local provider (Fig. 1 elements 132 and 134, Paragraph 0003 lines 11-13, Paragraph 0018 lines 6-9, Paragraph 0032, Paragraph 0041, Paragraph 0062 lines 2-9, Paragraph 0063, and Paragraph 0064 lines 1-3: suggestions provided including those found in data from both the remote and local sources); 
receiving user input data indicating a selected data set from the selectable list; and responsively filling one or more candidate values from the selected data set into one or more corresponding input fields of the application (paragraph 0003 lines 14-17, Paragraph 0018 lines 10-14, Paragraph 0065, and Paragraph 0066 lines 5-7: user selects one of the provided suggestions and the corresponding data is provided to the input filed of the application).

In regard to claims 2 and 3, Toudji discloses wherein the local provider is the application running on the user device and wherein the application running on the user device is a web browser (Paragraph 0014 and Paragraph 0037 lines 19-20: the application can be a web browser and the local sources include application data).

In regard to claim 5, Toudji discloses wherein the local provider is a system-provided service provided by an operating system of the user device (Paragraph 0014, Paragraph 0037 lines 11-13 and lines 19-20: the application can be the OS and the local sources include application data and/or the local sources include operating system settings).

In regard to claim 6, Toudji discloses wherein the system-provided service provides the one or more candidate values of the second data set based on recent user interaction with one or more other applications on the user device (Paragraph 0050: found in apps database, which includes user information used or provided by the user in software applications, is maintained by the device as a source of data for the suggestions).

In regard to claim 12, Toudji discloses wherein the first selectable option comprises a first graphical indicator associated with the remote provider and wherein the second selectable option comprises a second graphical indicator associated with the local provider (Paragraph 0031 lines 1-2 and Paragraph 0038: suggestions provided with label describing the data).

In regard to claim 13, Toudji discloses wherein requesting the candidate data from the remote provider and local provider is performed simultaneously (Paragraph 0028 and Paragraph 0029: all sources, including remote and local, are accessed at the same time).

In regard to claim 16, Toudji discloses wherein the remote provider is selectable from a list of remote providers available on the user device (paragraph 0052 lines 5-11: network services configured for use with the device which are typically accessed through some form of application launcher list).

	In regard to claim 17, Toudji discloses after filling the one or more candidate values from the selected data set into the one or more corresponding input fields of the application, detecting that a (All cited portions and explanation of Toudji as provided in claim 1 are incorporated herein. The suggestions are provided based on a type of a selected input field. Therefore, when another input field is selected, the type may change which would cause a different set of suggestions to be provided).

In regard to claim 18, device claim 18 corresponds generally to method claim 1 and recites similar features in device form and therefore is rejected under the same rationale.

In regard to claim 19, medium claim 19 corresponds generally to method claim 1 and recites similar features in method form and therefore is rejected under the same rationale.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toudji (US 2019/0354625 A1) and further in view of Pancone (How to disable and clear autofill info in your browser, https://support.parishsoft.com/hc/en-us/articles/360004132232-PS-Administration-Browser-How-to-disable-and-clear-autofill-info-in-your-browser, 5/23/2018).

In regard to claim 4, while Toudji teaches the application is a web browser (see the rejection of claims 2 and 3 above), they fail to show the preventing the application from displaying an autofill dialog specific to the application, as recited in the claims.  Pancone teaches a web browser similar to that of Toudji.  In addition, Pancone further teaches 
disabling autofill services provided by a browser application (See whole document).
It would have been obvious to one of ordinary skill in the art, having the teachings of Toudji and Pancone before him before the effective filing date of the claimed invention, to modify the web browser taught by Toudji to include the disabling autofill services provided by a browser application of Pancone, in order to obtain preventing the application from displaying an autofill dialog specific to the application.  It would have been advantageous for one to utilize such a combination as avoiding conflicts between two autofill services. Further, it would provide functionality well-known and typically provided in web browsers as made evident through Pancone, where four different well known web browser applications have the ability to disable their respective autofill services. 

8.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toudji (US 2019/0354625 A1) and further in view of Goodman et al. (US 2005/0257148 A1). 

In regard to claims 7 and 8, while Toudji teaches wherein the system-provided service provides the one or more candidate values of the second data set based on recent user interaction with one or more other applications on the user device, they fail to show the wherein the system-provided service comprises a machine learning model trained to identify input fields of the one or more other applications and wherein the system-provided service provides the one or more candidate values of the second data set based on one or more hints from the one or more other applications which identify one or more input fields of the one or more other applications, as recited in the claims.  Goodman teaches autofill similar to that of Toudji.  In addition, Goodman further teaches
utilizing machine learning to identify input fields of other applications including hints provided by the other applications in order to learn inputs provided by the user for use in recommending autofill candidates (Paragraph 0007, Paragraph 0016, Paragraph 0035, Paragraph 0042, Paragraph 0049, Paragraph 0055, Paragraph 0059, and Paragraph 0065).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Toudji and Goodman before him before the effective filing date of the claimed invention, to modify the wherein the system-provided service provides the one or more candidate values of the second data set based on recent user interaction with one or more other applications on the user device taught by Toudji to include the utilizing machine learning to identify input fields of other applications including hints provided by the other applications in order to learn inputs provided by the user for use in recommending autofill candidates of Goodman, in order to obtain wherein the system-provided service comprises a machine learning model trained to identify input fields of the one or more other (Paragraph 0007).  

Allowable Subject Matter
9.	Claims 9-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 9, the prior art of record discloses requesting the candidate data from each of the remote provider and the system-provided service, see at least the rejection of claims 1 and 5. However, the prior art of record is silent with respect to “transmitting a subset of content displayed on the user device to each of the remote provider and the system-provided service”, in combination with the other elements recited.
 In regard to claim 10, the prior art of record discloses the system-provided service, see at least the rejection of claims 1 and 5. However, the prior art of record is silent with respect to “the system-provided service is prevented from network access by the operating system of the user device”, in combination with the other elements recited. 
In regard to claim 11, the prior art of record discloses collecting one or more user inputs values from user interaction with a different application, see at least the rejections of claims 1, 5, and 6. However, the prior art of record is silent with respect to “providing the one or more user input values to the remote provider and to the system-provided service for future use in autofill”, in combination with the other elements recited. 
Column 23 lines 36-41.  However, Katragadda is silent with respect to “indicating to the remote provider whether the local provider provided any candidate data for the application”, in combination with the other elements recited. Accordingly, the prior art of record is silent with respect to indicating to the remote provider whether the local provider provided any candidate data for the application, in combination with the other elements recited. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhatia et al. (US 2015/0205776 A1) and Haider (US 10942959 B1) disclose at least receiving autofill data from remote providers. 
Sherry et al. (US 2015/0317295 A1) discloses an autofill listing with suggestions from plural providers, see Fig. 14. 
Cornea et al. (US 8645825 B1) discloses a listing of recommended data from both a local and remote source, see Fig. 1. 
Meschkat (US 2017/0322920 A1) discloses local and remote completion service, see at least Paragraph 0068 lines 1-4. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173